NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MELVIN J. HOWARD,                               No.    14-35693

                  Plaintiff-Appellant,           D.C. No. 3:13-cv-01111-ST

   v.
                                                 MEMORANDUM*
 MAXIMUS, INC., DBA Maxiums, Canada
 Inc., DBA Themis Program Management &
 Consulting Ltd.; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Melvin J. Howard appeals pro se from the district court’s judgment

dismissing his action alleging violations of international human rights, the

Racketeer Influenced and Corrupt Organizations Act, and corporate law arising out

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of defendants’ alleged injuries to Howard and his business endeavors. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010). We affirm.

      The district court properly dismissed Howard’s action because Howard

failed to allege facts sufficient to state any plausible claim for relief. See id. at

341-42 (though pro se pleadings are to be liberally construed, a plaintiff must still

present factual allegations sufficient to state a plausible claim for relief); Johnson

v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008) (“A Rule

12(b)(6) dismissal may be based on either a lack of a cognizable legal theory or the

absence of sufficient facts alleged under a cognizable legal theory.” (citations and

internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Howard’s contention that the district

court failed to consider any of the record or the claims he raised.

      AFFIRMED.




                                            2                                      14-35693